Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 1 of 16 Pageid#: 210




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

 GARY EYE,                                           )
                                                     )
         Petitioner,                                 )          Civil Action No. 7:20cv00272
                                                     )
 v.                                                  )          MEMORANDUM OPINION
                                                     )
 WARDEN J.C. STREEVAL,                               )          By: Michael F. Urbanski
                                                     )          Chief United States District Judge
         Respondent.                                 )


         Gary Eye, a federal inmate proceeding pro se, filed a petition for a writ of habeas corpus

 under 28 U.S.C. § 2241. Relying on 28 U.S.C. § 2255(e) and United States v. Wheeler, 886

 F.3d 415, 419 (4th Cir. 2018), Eye seeks to invalidate his 2008 convictions and sentences for

 multiple charges in the United States District Court for the Western District of Missouri, Case

 No. 1:05cr00344. Respondent opposes the petition.

                                                         I.

         Eye is in the custody of the Warden of United States Penitentiary (“USP”) Lee. In

 2008, Eye was convicted in the Western District of Missouri of eight counts of a superseding

 indictment charging him with interference with federally protected activities, witness and

 evidence tampering, and firearms crimes. 1                   He was sentenced to a total term of life



         1   Specifically, Eye was charged with two counts of interference with federally protected activities, in
 violation of 18 U.S.C. § 245(b)(2)(B) (Counts One and Three); tampering with a witness, in violation of 18
 U.S.C. § 1512(a)(1)(C) and (a)(3)(A) (Count Five); obstruction of justice, in violation of 18 U.S.C. § 1519 (Count
 7); use of fire to commit a felony, in violation of 18 U.S.C. § 844(h)(1) (Count Eight); and three counts of use
 or discharge of a firearm during the commission of a crime of violence, in violation of 18 U.S.C. §
 924(c)(1)(A)(iii) (Counts Two, Four, and Six). Dkt. No. 1-2 at 7-8. Count Six also charged petitioner with
 violation of § 924(j)(1) because the use or discharge of a firearm during a crime of violence caused death,
 specifically murder. Id. at 8.

                                                         1
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 2 of 16 Pageid#: 211




 imprisonment. Eye appealed, and the Court of Appeals for the Eighth Circuit affirmed the

 convictions and sentence. The Supreme Court denied certiorari.

          In 2011, Eye filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in the

 sentencing court, which the court denied. He then filed a motion for reconsideration, which

 the district court also denied. Eye appealed the denial, but the Eighth Circuit denied a

 certificate of appealability.

          Eye filed a second § 2255 motion in the sentencing court in 2014. The court dismissed

 the motion without prejudice as a second or successive motion to vacate for which Eye had

 not received leave from the Eighth Circuit to file. The Eighth Circuit subsequently denied

 leave.

          Eye filed the current petition on May 11, 2020. He filed two motions to amend the

 petition, on May 13, 2020, and June 4, 2020, respectively, which the court granted. Eye also

 filed two motions for appointment of counsel, which the court denied. After requesting and

 receiving extensions of time, Respondent filed a response in opposition to the petition on

 September 1, 2020, arguing that the court lacks jurisdiction over Eye’s claims. On September

 28, 2020, Eye filed a reply to respondent’s opposition, followed by a motion to amend his

 reply, which the court granted and treated as a supplement to the reply. Lastly, on June 1,

 2021, Eye filed a motion for leave to file a motion and additional paperwork. The court denied

 the motion on July 6, 2021.

          Eye presents seven claims in the instant petition, as amended. 2 He raises challenges to


          2 Eye’s two amendments to the petition do not encompass the entire document. Accordingly, the
 court refers to the three filings separately.


                                                   2
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 3 of 16 Pageid#: 212




 his sentences pursuant to the First Step Act of 2018 and subsequent case law for use or

 discharge of a firearm during the commission of a crime of violence (Grounds One and Two);

 the jury selection process under Flowers v. Mississippi, 139 S. Ct. 2228 (2019), and Batson v.

 Kentucky, 476 U.S. 79 (1986) (Ground Three); his conviction and sentence under 18 U.S.C. §

 1512(a)(1)(C) for witness tampering (Ground Four); his convictions under 18 U.S.C. §§

 924(c)(1)(a)(iii) and 18 U.S.C. § 1512(a)(1)(C) based on Rehaif v. United States, 139 S. Ct. 2191

 (2019) (Ground Five); the government’s failure to call the proper witnesses, in violation of the

 confrontation clause of the Sixth Amendment (Ground Six); and an illegal search and seizure,

 in violation of the Fourth Amendment (Ground Seven). 3

                                                      II.

         A prisoner generally must file a motion under § 2255 to collaterally attack the legality

 of his detention under a federal conviction or sentence. 28 U.S.C. § 2255(a); Davis v. United

 States, 417 U.S. 333, 343 (1974). A district court cannot entertain a petition for a writ of

 habeas corpus under § 2241 challenging a federal court judgment unless a motion pursuant to

 § 2255 is “inadequate or ineffective to test the legality of [that inmate’s] detention.” 28 U.S.C.

 § 2255(e) (“the savings clause”); see Wheeler, 886 F.3d at 419; In re Jones, 226 F.3d 328, 333

 (4th Cir. 2000). “[T]he remedy afforded by § 2255 is not rendered inadequate or ineffective

 merely because an individual has been unable to obtain relief under that provision, or because

 an individual is procedurally barred from filing a § 2255 motion.” In re Vial, 115 F.3d 1192,




         3  Eye mistakenly labels his last two grounds as “Claim (5) Five” and “Claim (6) Six.” Dkt. No. 7-1 at
 1-2. However, he had previously labeled his Rehaif argument “Claim (5) Ground (5).” Dkt. No. 2-1 at 1. The
 court follows the order in which Eye submitted the additional claims.


                                                       3
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 4 of 16 Pageid#: 213




 1194 n.5 (4th Cir. 1997).4

         In Wheeler, the Court of Appeals for the Fourth Circuit explained that where a

 petitioner is challenging the legality of his sentence (as opposed to his conviction) § 2255 will

 be deemed “inadequate or ineffective” only when all of the following four conditions are

 satisfied: (1) at the time of sentencing, settled law of this circuit or the Supreme Court

 established the legality of the sentence; (2) subsequent to the prisoner’s direct appeal and first

 § 2255 motion, the aforementioned settled substantive law changed and was deemed to apply

 retroactively on collateral review; (3) the prisoner is unable to meet the gatekeeping provisions

 of § 2255(h)(2) for successive motions; 5 and (4) due to this retroactive change, the sentence

 now presents an error sufficiently grave to be deemed a fundamental defect. 886 F.3d at 429.

 Section 2255 is “inadequate or ineffective” to test the legality of a conviction when:

               (1) at the time of conviction, settled law of this circuit or the Supreme Court
               established the legality of the conviction; (2) subsequent to the prisoner’s
               direct appeal and first § 2255 motion, the substantive law changed such that
               the conduct of which the prisoner was convicted is deemed not to be
               criminal; and (3) the prisoner cannot satisfy the gatekeeping provisions of §
               2255 because the new rule is not one of constitutional law.

 Jones, 328 F.3d at 333-34. If any one of the requirements is not met, the court is deprived of


         4
          The court has omitted internal quotation marks, alterations, and/or citations here and throughout
 this memorandum opinion, unless otherwise noted.
         5   Section 2255(h) provides in relevant part that:

         A second or successive motion must be certified as provided in section 2244 by a panel of
         the appropriate court of appeals to contain--

                   …

                   (2) a new rule of constitutional law, made retroactive to cases on collateral review by
                   the Supreme Court, that was previously unavailable.

 28 U.S.C. § 2255(h).

                                                         4
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 5 of 16 Pageid#: 214




 jurisdiction and may not “entertain[] [the petition] to begin with.” Wheeler, 886 F.3d at 425;

 see also Ledezma-Rodriguez v. Brecken, No. 7:18-cv-00268, 2019 WL 4644556, at *2 (W.D.

 Va. Sept. 24, 2019) (quoting Wheeler, 886 F.3d at 425). Eye bears the burden of proving

 subject matter jurisdiction. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).

        In evaluating the substantive law in a § 2255(e) savings clause analysis, the court must

 “look to the substantive law of the circuit where a defendant was convicted.” Hahn v.

 Moseley, 931 F.3d 295, 301 (4th Cir. 2019). The Missouri district court where Eye was

 convicted is within the Eighth Circuit. 28 U.S.C. § 41. Accordingly, while the court must

 apply the procedural standard in Wheeler and Jones, it must do so using Eighth Circuit

 substantive law. Hahn, 931 F.3d at 301.

                                              III.

        As noted above, Eye raises a total of seven grounds for relief in his petition, first

 amended petition, and second amended petition. Where possible, the court has grouped his

 claims together.

    A. Grounds One and Two

    In Grounds One and Two, Eye challenges his enhanced sentences under § 924(c). By way

 of background, Eye was charged in Counts Two, Four, and Six with use or discharge of a

 firearm during a crime of violence pursuant to 18 U.S.C. § 924(c)(1)(A)(iii). Dkt. No. 1-2 at

 7-8. Each charge related to another charge, Counts One, Three, and Five, respectively. Id.

 Eye was sentenced to 120 months imprisonment for Count Two, consecutive to his sentences

 for Counts One, Three, Five, Seven, and Eight; and life in prison for Counts Four and Six, to

 run consecutive to each other and to his sentences for all other counts (including Count Two).


                                               5
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 6 of 16 Pageid#: 215




 See 18 U.S.C. § 924(c)(1)(D)(ii) (“Notwithstanding any other provision of law . . . no term of

 imprisonment imposed upon a person under this subsection shall run concurrently with any

 other term of imprisonment imposed upon the person, including any term of imprisonment

 imposed for the crime of violence or drug trafficking crime during which the firearm was used,

 carried, or possessed.”).

    Section 924(c) provides in relevant part that:

       Except to the extent that a greater minimum sentence is otherwise provided by
       this subsection or by any other provision of law, any person who, during and in
       relation to any crime of violence or drug trafficking crime (including a crime of
       violence or drug trafficking crime that provides for an enhanced punishment if
       committed by the use of a deadly or dangerous weapon or device) for which the
       person may be prosecuted in a court of the United States, uses or carries a firearm,
       or who, in furtherance of any such crime, possesses a firearm, shall, in addition
       to the punishment provided for such crime of violence or drug trafficking crime-
       -

       (i)       be sentenced to a term of imprisonment of not less than 5 years;

       (ii)      if the firearm is brandished, be sentenced to a term of imprisonment of
                 not less than 7 years; and

       (iii)     if the firearm is discharged be sentenced to a term of imprisonment of not
                 less than 10 years.

 18 U.S.C. § 924(c)(1)(A). Further,

         In the case of a second or subsequent conviction under this subsection, the
         person shall--

         (i)      Be sentenced to a term of imprisonment of not less than 25 years[.]

          ....

 Id. § 924(c)(1)(C). Eye was sentenced to the mandatory minimum ten-year sentence under §

 924(c)(1)(A)(iii) for Count Two because a firearm was discharged. Dkt. No. 1-2 at 7. He was

 then sentenced to two consecutive life sentences for the “second or subsequent conviction[s]”

                                                  6
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 7 of 16 Pageid#: 216




 in Counts Four and Six. See 18 U.S.C. § 924(c)(1)(D)(ii); United States v. McCoy, 981 F.3d

 271, 275 (4th Cir. 2020) (“Prior to the First Step Act, a conviction was treated as second or

 subsequent, triggering the 25-year minimum sentence, even if the first § 924(c) conviction was

 obtained in the same case.”). This practice was known as “stacking.” McCoy, 981 F.3d at

 275.

        The First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), ended this practice “by

 clarifying that the 25-year mandatory minimum applies only when a prior § 924(c) conviction

 arises from a separate case and already has become final.” Id. Under the First Step Act, then,

 “the 25-year mandatory minimum is reserved for recidivist offenders, and no longer applies

 to multiple § 924(c) convictions obtained in a single prosecution.” Id. (quoting United States

 v. Jordan, 952 F.3d 160, 171 (4th Cir. 2020)); see also United States v. Arey, 461 F. Supp. 3d

 343, 349 (W.D. Va. 2020) (“Now, the enhanced mandatory minimum penalty for a second or

 any subsequent § 924(c) conviction applies only when an offender’s first conviction under §

 924(c) was final when the subsequent violation was committed.”).

        In Ground One of the petition, Eye correctly characterizes the First Step Act as a

 change in settled substantive law subsequent to his direct appeal and first § 2255 motion.

 Wheeler, 856 F.3d at 429; Dkt. No. 1-1 at 1-2; see also McCoy, 981 F.3d at 275 (describing

 First Step Act change to 924(c) “stacking” practice as a “monumental change to sentencing

 calculations”). However, that change “does not apply retroactively to sentences—like the

 defendant[’s]—imposed before December 21, 2018, when the First Step Act became law.”

 McCoy, 981 F.3d at 275. Eye was sentenced in 2008. Dkt. No. 1 at 1. Thus, Eye cannot

 satisfy Wheeler’s second step, that the “aforementioned settled substantive law changed and


                                               7
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 8 of 16 Pageid#: 217




 was deemed to apply retroactively on collateral review . . . .” Wheeler, 856 F.3d at 429.

 Accordingly, the court lacks jurisdiction over Eye’s first ground for relief. 6

         Eye challenges the same § 924(c) sentences in Ground Two, but on a different basis.

 Eye claims relief based on a “recent law change,” Dkt. No. 1-1 at 2, in two district court cases,

 United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391 (D. Neb. Nov. 14, 2019), and

 United States v. Cantu, 423 F. Supp. 3d 345 (S.D. Tex. 2019). In the alternative, Eye requests

 compassionate release. Dkt. No. 1-1 at 2.

         The First Step Act also changed the compassionate release statute, 18 U.S.C. §

 3582(c)(1)(A). McCoy, 981 F.3d at 275. “Importantly, prior to the First Step Act, courts could

 consider compassionate release only upon motion by the BOP.” Id. at 276. Section

 3582(c)(1)(A) now provides in relevant part that:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
         motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
         such a request by the warden of the defendant’s facility, whichever is earlier,
         may reduce the term of imprisonment (and may impose a term of probation or
         supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if it finds that--

         (i)     Extraordinary and compelling reasons warrant such a reduction[.]

         ...

 18 U.S.C. § 3582(c)(1)(A); see also McCoy, 981 F.3d at 275.

         In both Urkevich and Cantu, the defendants sought compassionate release pursuant to


         6 Eye also alleges that Counts One, Three, and Five were also illegally stacked. Dkt. No. 1-1 at 2.
 However, the Eighth Circuit rejected this claim on direct appeal. United States v. Sandstrom, et al., 594 F.3d
 634, 650-55 (8th Cir. 2010), cert. denied, 181 S. Ct. 192 (2010).

                                                       8
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 9 of 16 Pageid#: 218




 § 3582(c)(1)(A)(i). Urkevich, 2019 WL 6037391, at *1; Cantu, 423 F. Supp. 3d at 349. After

 considering the appropriate factors, the courts granted their requests. Urkevich, 2019 WL

 6037391, at *4; Cantu, 423 F. Supp. 3d at 355. Although these cases are not binding on this

 court, the Fourth Circuit, in its recent decision in McCoy, affirmed the district courts’ grant of

 compassionate release in the consolidated appeals before it, McCoy, 981 F.3d at 288;7 see also

 United States v. Arey, 461 F. Supp. 3d 343, 350 (W.D. Va. 2020) (finding that dramatic change

 to § 924(c) constitutes extraordinary and compelling reason). The Fourth Circuit explained:

         In sum, we find that the district courts permissibly treated as extraordinary and
         compelling reasons for compassionate release the severity of the defendants’ §
         924(c) sentences and the extent of the disparity between the defendants’
         sentences and those provided for under the First Step Act. We emphasize, as
         did the district courts, that these judgments were the product of individualized
         assessments of each defendant’s sentence. And we note that in granting
         compassionate release, the district courts relied not only on the defendants’ §
         924(c) sentences but on full consideration of the defendants’ individual
         circumstances.

 McCoy, 981 F.3d at 286.

         Although § 3582(c)(1)(A)(i) may be used to seek relief from “stacked” § 924(c)

 sentences in individual cases, see Arey, 461 F. Supp. 3d at 350 (citing cases), this court cannot

 grant Eye’s request for compassionate release for two reasons. First, § 3582(c)(1)(A), not §

 2241, is the appropriate vehicle for bringing a motion for compassionate release. See 18 U.S.C.

 § 3582(c)(1)(A). Second, a motion for compassionate release or sentence reduction under §

 3582(c) must be filed in the sentencing court. See United States v. Raia, 954 F.3d 594, 596 (3d


          7 Respondent requested a stay of proceedings until the Fourth Circuit had decided McCoy. Dkt. No.

 13 at 7. The circuit court issued its decision on December 2, 2020. McCoy, 981 F.3d 271 (2020). Therefore,
 respondent’s request is moot.
          Respondent also asked that the court allow supplemental briefing after the McCoy opinion was issued.
 Dkt. No. 13 at 7. Based on its disposition of petitioner’s first and second grounds for relief, the court finds
 that supplemental briefing is unnecessary.

                                                       9
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 10 of 16 Pageid#: 219




  Cir. 2020) (“Section 3582’s text requires those motions [for compassionate release] to be

  addressed to the sentencing court, a point several Circuits have noted . . . .”); United States v.

  Sudduth, No. 5:14-CR-224, 2021 WL 190914, at *1 (E.D.N.C. Jan. 19, 2021) (“Section 603 of

  the First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to provide that a defendant may request

  compassionate release from the sentencing court after exhausting his administrative

  remedies.”). Therefore, this court lacks jurisdiction over Eye’s request in the alternative for

  compassionate release.

     B. Ground Three

     Next, Eye argues that he is entitled to relief based on Flowers v. Mississippi, 139 S. Ct.

  2228 (2019). He characterizes Flowers as “a recent Supreme Court ruling that is a[n] avenue

  of relief under a Batson[8] claim.” Dkt. No. 1-1 at 3. He is mistaken.

     In Flowers, the Supreme Court addressed the facts of Flowers’ case “[i]n accord with the

  principles set forth in Batson . . . .” 139 S. Ct. at 2244. The Court was clear that, in reaching

  its conclusion that the trial court committed clear error in finding that the State’s peremptory

  strike of a black prospective juror “was not motivated in substantial part by discriminatory

  intent,” id. at 2235, “we break no new legal ground. We simply enforce and reinforce Batson

  by applying it to the extraordinary facts of this case,” id.; see also id. at 2251 (same).

     To repeat, Wheeler requires at step two that “subsequent to the prisoner’s direct appeal

  and first § 2255 motion, the aforementioned settled substantive law changed . . . .” Wheeler,

  886 F.3d at 429; see also Jones, 226 F.3d at 334 (same). Here, the decision that changed settled

  substantive law with respect to the use of peremptory strikes in jury selection was Batson, as


         8   Batson v. Kentucky, 476 U.S. 79 (1986).

                                                       10
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 11 of 16 Pageid#: 220




  the Flowers Court recognized.        Flowers, 139 S. Ct. at 2242-43 (“Batson immediately

  revolutionized the jury selection process that takes place every day in federal and state criminal

  courtrooms throughout the United States.”). Flowers broke no new legal ground; it simply

  “enforce[d] and reinforce[d] Batson . . . ,” id. at 2235; see also id. at 2251. Therefore, because

  Eye points to no change in substantive law subsequent to his direct appeal and first motion to

  vacate, he may not make use of the “savings clause,” and the court is deprived of jurisdiction

  over his third claim for relief.

      C. Ground Four

      In Ground Four, Eye challenges his conviction for witness tampering under 18 U.S.C. §

 1512(a)(1)(C), which “makes it a crime to kill another person, with intent to prevent the

 communication by any person to a law enforcement officer of the United States of information

 relating to the possible commission of a Federal offense.” Fowler v. United States, 563 U.S.

 668, 670 (2011) (quoting 18 U.S.C. § 1512(a)(1)(C)). In Fowler, the Supreme Court held that in

 a case where the defendant does not have a particular law enforcement official in mind, “the

 Government must show a reasonable likelihood that, had, e.g., the victim communicated with law

 enforcement officers, at least one relevant communication would have been made to a federal

 law enforcement officer.” Id. at 677.

      Eye claims that he is “entitled to relief based upon United States v. Chatman, [952 F.3d

 1211 (10th Cir. 2020)].” Dkt. No. 1-1 at 4. He continues, “Chatman is a case based upon

 Fowler v. U.S., 563 U.S. 668 (2011),” id., “which Petitioner filed under Fowler in 2011 but it

 was denied by the District Court,” id. According to Eye, he raised the issue in a “timely § 2255

 motion.” Id. Eye seeks to raise this claim again under both cases because “Fowler changed the


                                                 11
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 12 of 16 Pageid#: 221




 elements of a crime,” id., thereby rendering his indictment for Count Five illegal as well as the

 related § 924(c) charge in Count Six, see id. He claims that “the same argument applies for

 Count[s] 7 and 8 of [the] indictment.” Id.

      Eye’s own words demonstrate the court’s lack of jurisdiction over Ground Four. Fowler

 was the case which “changed the elements of a crime,” id., not Chatman. Chatman merely

 followed the Supreme Court’s holding in Fowler. See Chatman, 952 F.3d at 1212-16. Further,

 Eye acknowledges that he raised the claim previously and was denied. Dkt. No. 1-1 at 4. Thus,

 as above, Eye cannot meet the requirement set forth in Step Two of Wheeler, see Wheeler, 886

 F.3d at 429 (“subsequent to the prisoner’s direct appeal and first § 2255 motion, the

 aforementioned substantive law changed . . .”); see also Jones, 226 F.3d at 334, thereby depriving

 the court of jurisdiction over the claim.

      D. Ground Five

      In Ground Five, Eye again challenges his convictions under 18 U.S.C. § 924(c), as well as

  his convictions for “tampering with a Federal witness, obstruction of Justice, and furthermore

  18 U.S.C. [§] 245(b),” Dkt. No. 2-1 at 2, based on the Supreme Court’s decision in Rehaif v.

  United States, 139 S. Ct. 2191 (2019), see Dkt. No. 2-1 at 1. According to Eye, he had a

  “mistaken impression concerning the legal effect of some collateral matter and that mistake

  result[ed] in his misunderstanding the significance of his conduct . . . .” Id. at 2.

      Rehaif addressed 18 U.S.C. § 922(g), which “provides that it shall be unlawful for certain

  individuals to possess firearms. The provision lists nine categories of individuals subject to

  the prohibition, including felons . . . . A separate provision, § 924(a)(2), adds that anyone who

  knowingly violates the first provision shall be fined or imprisoned for up to 10 years.” Rehaif,


                                                  12
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 13 of 16 Pageid#: 222




  139 S. Ct. at 2194; see also 18 U.S.C. § 922(g). In Rehaif, the Supreme Court held that “the

  word knowingly applies both to the defendant’s conduct and to the defendant’s status. To

  convict a defendant, the Government therefore must show that the defendant knew he

  possessed a firearm and also that he knew he had the relevant status when he possessed it.”

  139 S. Ct. at 2194.

     Rehaif does not provide the court with jurisdiction over Eye’s claim. First, and most

  obvious, Eye was not convicted of violating § 922(g). Therefore, Rehaif does not represent a

  change in settled substantive law which renders the conduct for which Eye was convicted

  illegal, and Eye cannot satisfy the second condition under Wheeler and Jones. See Wheeler,

  886 F.3d at 429; Jones, 226 F.3d at 334.

     Eye attempts to generalize Rehaif’s holding regarding knowledge of status under § 922(g)

  to any crime requiring knowledge of status. For example, he argues that the indictment, jury

  instructions, and comments made by the trial judge and prosecutors failed to require the jury

  to find that he was a racist or committed the crimes charged in 18 U.S.C. § 245(b) based on

  race. Dkt. No. 2-1 at 1. Rehaif’s holding, however, was limited to § 922(g). See Rehaif, 139

  S. Ct. at 2195 (“The text of § 924(a)(2) says that whoever knowingly violates certain subsections

  of § 922, including 922(g), shall be subject to penalties of up to 10 years’ imprisonment.”)

  (emphasis added); id. at 2200 (“We express no view . . . about what precisely the Government

  must prove to establish a defendant’s knowledge of status in respect to other § 922(g)

  provisions not at issue here.”). Eye has pointed to no case in which the Supreme Court has

  extended Rehaif to other statutes, and the court is aware of none.

     To the extent Eye relies in the alternative on United States v. Lockhart, 947 F.3d 187 (4th


                                                 13
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 14 of 16 Pageid#: 223




  Cir. 2020), see Dkt. No. 2-1 at I, that case is distinguishable. For starters, Lockhart was

  convicted of possession of a firearm by a convicted felon in violation of § 922(g). Lockhart,

  947 F.3d at 190. He received an enhanced sentence under the Armed Career Criminal Act

  (“ACCA”), 18 U.S.C. § 924(e). Id. Second, Lockhart was before the Fourth Circuit on direct

  appeal, not collateral review. See id. In addition, Lockhart involved a guilty plea, not a

  conviction after trial. Id. at 190-91. Lastly, it was the combination of an error during the plea

  colloquy (being misinformed as to his potential sentence exposure) and a Rehaif error that led

  the appellate court to vacate Lockhart’s conviction and remand the case to the district court

  for further proceedings. Id. at 196-97.

       In short, Eye has provided the court with no basis on which to exercise jurisdiction over

  Ground Five.

       E. Grounds Six and Seven

       Lastly, Eye raises claims under the Sixth Amendment’s confrontation clause and the

  Fourth Amendment’s prohibition of unreasonable searches and seizures, respectively. Eye

  argues that the government failed to call the “proper expert[s],” Dkt. No. 7-1 at 1, to testify at

  his trial, but simply entered their reports into evidence, thereby violating his right to confront

  witnesses against him, see id. He further argues that he was subjected to an illegal search and

  seizure and/or an illegal arrest and detention, in violation of the Fourth Amendment. Id. at

  2.

       With respect to Eye’s confrontation clause argument, Eye states that none of the experts

  who authored the original reports, including ballistics, DNA, and autopsy reports, “were able

  to testify at any hearing or trial . . . .” Id. at 1. Eye argues that “the Government violated [his]


                                                  14
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 15 of 16 Pageid#: 224




  rights to confront the expert[s] that conducted test[s] of evidence and produced lab reports

  that were allowed into trial by the Court.” Id. Eye appears to rely on new case law, including

  Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009), to support his argument that his Sixth

  Amendment rights were violated, see Dkt. No. 7-1 at 1 (citing cases).

     As to his Fourth Amendment claims, Eye challenges his arrest, and the events leading

  thereto, in Independence, Missouri, on March 16, 2005. Dkt. No. 7-2 at 1. On that date,

  officers from the Kansas City and Independence police departments conducted a residence

  check at an address in Independence, looking for a specific individual (not Eye). Id. After

  surrounding the residence, pounding on the door, and demanding that the occupant(s) “open

  up,” the officers made contact with a juvenile, who allowed them to enter the residence. Dkt.

  No. 7-1 at 3; Dkt. No. 7-2 at 1. Although the officers did not locate the person they were

  seeking, they found Eye, who gave them a false name. Dkt. No. 7-1 at 3; Dkt. No. 7-2 at 1.

  Although the name came back “clean,” with no outstanding warrants, Dkt. No. 7-1 at 3, the

  reporting officer then contacted a probation and parole officer to obtain a list of tattoos a

  suspect in a homicide had, compared them to Eye’s tattoos, and determined that Eye was the

  suspect wanted for questioning as well as for a probation absconder felony warrant, Dkt. No.

  7-2 at 1. Eye was then arrested. Id.

     Eye challenges the search and subsequent arrest on numerous grounds under the Fourth

  Amendment. Dkt. No. 7-1 at 3. It is clear, however, that Eye is raising constitutional

  arguments.   The same is true for his confrontation clause contention.         Constitutional

  arguments have no place within Wheeler’s framework. Wheeler and Jones both involved

  statutory, not constitutional, decisions. See Wheeler, 886 F.3d at 430 (noting that petitioner


                                               15
Case 7:20-cv-00272-MFU-JCH Document 26 Filed 08/05/21 Page 16 of 16 Pageid#: 225




  was “unable to satisfy the requirements of § 2255(h)(2) because Simmons[9] was a statutory

  decision . . .”); id. at 426-27 (“Unable to file a second or successive § 2255 motion because

  Bailey[10] was a statutory (not a constitutional) decision, Jones attempted to file a § 2241 claim

  for relief by using the savings clause portal.” (citing Jones, 226 F.3d at 329-30)); see also Lester

  v. Flournoy, 909 F.3d 708, 712 (4th Cir. 2018) (noting that petitioner could not meet §

  2255(h)'s gatekeeping provisions because the case on which his claim was based was a

  “decision of statutory interpretation, not constitutional law”). Here, by contrast, Eye is raising

  constitutional, not statutory, questions. Therefore, he cannot meet Wheeler’s requirements

  for use of the savings clause and § 2241. See Wheeler, 886 F.3d at 423; see also Jones, 226

  F.3d at 333-34. Accordingly, the court lacks jurisdiction over Eye’s final claims of error.

          Based on the foregoing, the court concludes that it lacks jurisdiction over Eye’s

  petition.

                                                          V.

          For the reasons stated, the court will dismiss Eye’s § 2241 petition without prejudice

  for lack of jurisdiction.          See Wheeler, 886 F.3d at 424-25 (holding that § 2255(e) is

  jurisdictional).

          ENTER: This 3rd day of August, 2021.                               Michael F. Urbanski
                                                                             Chief U.S. District
                                                                             Judge
                                                                             2021.08.03 15:48:12
                                                               __________________________
                                                                             -04'00'
                                                               Chief United States District Judge




          9    United States v. Simmons, 649 F.3d 237 (4th Cir. 2011).

          10   Bailey v. United States, 516 U.S. 137 (1995).

                                                          16
